Allowable Subject Matter
Claims 1-12 are pending and allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard, Robert on 05/05/2022.

The application has been amended as follows: 
1. (Previously Presented) A method for establishing a manifest for a requesting terminal configured to receive a multimedia content divided into segments, each segment being available in one or more representations, said manifest listing available representations for the multimedia content and specifying a plurality of adaptation sets, each adaptation set defining a spatial object from a plurality of spatial objects of the multimedia content, the plurality of spatial objects of the adaptation sets defining a whole spatial object, comprising: defining, in the manifest, a type of mapping of the multimedia content to said whole spatial object; defining, in the manifest, a point of reference defining a center point or origin of said whole spatial object, in an adaptation set of reference amongst said plurality of adaptation sets; associating, in the manifest, depth information indicating a position of at least one spatial object between an eye of a user and a background of the multimedia content as a single value; [[and]] whereby the depth information is provided for each respective adaptation set of the plurality of adaptation sets, for rendering the spatial object in front of the background of the multimedia content, wherein each adaptation set is associated with a cell of a grid that spatially divides the multimedia content; and wherein the adaptation set of reference corresponds to an adaptation set associated with a whole grid of the spatial object.  
2. (Previously Presented) The method according to claim 1, wherein the type of mapping includes at least one of: spherical mapping; cylindrical mapping; cube mapping; and pyramidal mapping.  
3. (Previously Presented) The method according to claim 1, wherein the point of reference corresponds to a center of the spatial object associated with the adaptation set of reference.  
4. (Previously Presented) The method according to claim 1, further comprising defining coordinates associated with one or several adaptation sets specified in the manifest.  
5. (Currently Amended) A non-transitory processor readable medium for storing a manifest for transmission to a client terminal configured to receive a multimedia content divided into segments, each segment being available in one or more representations, said manifest listing available representations for the multimedia content and specifying a plurality of adaptation sets, each adaptation set defining a spatial object from a plurality of spatial objects of the multimedia content, the plurality of spatial objects of the adaptation sets defining a whole spatial object, the manifest comprising: a type of mapping of the multimedia content associated with said whole spatial object, a point of reference defining a center point or origin of said whole spatial object in an adaptation set of reference amongst said adaptation sets and depth information indicating position of at least one spatial object between an eye of a user and a background of the multimedia content as a of a single value, whereby -3- 6865760.1Applicant: Thomson Licensing Application No.: 15/598,270 the depth information is provided for each respective adaptation set in the plurality of adaptation sets, for rendering of the at least one spatial object in front of the background of the multimedia content; wherein each adaptation set is associated with a cell of a grid that spatially divides the multimedia content; and wherein the adaptation set of reference corresponds to an adaptation set associated with a whole grid of the spatial object.  
6. (Previously Presented) The non-transitory processor readable medium according to claim 5, wherein the point of reference corresponds to the center of the spatial object associated with the adaptation set of reference.  
7. (Previously Presented) The non-transitory processor readable medium according to claim 5, comprising coordinates associated with one or several adaptation sets specified in the manifest.  
8. (Previously Presented) A network equipment for establishing a manifest for a requesting terminal configured to receive a multimedia content divided into segments from a remote network equipment, each segment being available in one or more representations, said manifest listing available representations for the multimedia content and specifying a plurality of adaptation sets, each adaptation set defining a spatial object from a plurality of spatial objects of the multimedia content, the plurality of spatial objects of the adaptation sets defining a whole spatial object, comprising at least one memory function and at least one processor configured to: define, in the manifest, a type of mapping of the multimedia content to said whole spatial object; define, in the manifest, a point of reference defining a center point or origin of said whole spatial object, in an adaptation set of reference amongst -4- 6865760.1Applicant: Thomson Licensing Application No.: 15/598,270 said adaptation sets; associating depth information indicating position of at least one spatial object between an eye of a user and a background of multimedia content as a single value; and associate the depth information is provided for with each respective adaptation set of the plurality of adaptation sets, for rendering the spatial object in front of the background of the multimedia content, wherein each adaptation set is associated with a cell of a grid that spatially divides the multimedia content; and wherein the adaptation set of reference corresponds to an adaptation set associated with a whole grid of the spatial object.  
9. (Currently Amended) The network equipment according to claim 8, wherein said processor is further configured to define coordinates associated with one or several adaptation sets specified in the manifest.  
10. (Previously Presented) A method for receiving a manifest by a requesting terminal configured to receive a multimedia content divided into segments, each segment being available in one or more representations, said manifest listing available representations for the multimedia content and specifying a plurality of adaptation sets, each adaptation set defining a spatial object from a plurality of spatial objects of the multimedia content, the plurality of spatial objects of the adaptation sets defining a whole spatial object, wherein the manifest further defines a type of mapping of the multimedia content to said whole spatial object; defines a point of reference defining a center point or origin of said whole spatial object, in an adaptation set of reference amongst said plurality of adaptation sets; and associates depth information indicating a position of at least one spatial object between an eye of a user and a background of the multimedia content as a single value, whereby the depth information is provided for each respective adaptation set of the plurality of -5- 6865760.1Applicant: Thomson Licensing Application No.: 15/598,270 adaptation sets for rendering of the at least one spatial object in front of the background of the multimedia content; wherein each adaptation set is associated with a cell of a grid that spatially divides the multimedia content; and wherein the adaptation set of reference corresponds to an adaptation set associated with a whole grid of the spatial object.  
11. (Currently Amended) A client terminal comprising a processor configured to receive a multimedia content divided into segments, each segment being available in one or more representations, said client terminal being further configured to receive a manifest listing available representations for the multimedia content and specifying a plurality of adaptation sets, each adaptation set defining a spatial object from a plurality of spatial objects of the multimedia content, the plurality of spatial objects of the adaptation sets defining a whole spatial object, wherein the manifest further defines a type of mapping of the multimedia content to said whole spatial object; defines a point of reference defining a center point or origin of said whole spatial object, in an adaptation set of reference amongst said adaptation sets; and associates depth information indicating position of at least one spatial object between the background of the multimedia content as a single value, whereby the depth information is provided for each respective adaptation set of the plurality of adaptation sets, for rendering of the at least one spatial object in front of the background of the multimedia content, wherein each adaptation set is associated with a cell of a grid that spatially divides the multimedia content; and wherein the adaptation set of reference corresponds to an adaptation set associated with a whole grid of the spatial object.  
12. (Previously Presented) The method of claim 1, further comprising: associating angle information to a minimum number of adaptation sets from the plurality of adaptation sets; computing angle information for each of the plurality of adaptation sets based on the angle information associated to the minimum number of adaptation sets.


Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  establishing a manifest for a requesting terminal configured to receive a multimedia content divided into segments, each segment being available in one or more representations, said manifest listing available representations for the multimedia content and specifying a plurality of adaptation sets, each adaptation set defining a spatial object from a plurality of spatial objects of the multimedia content, the plurality of spatial objects of the adaptation sets defining a whole spatial object, comprising: defining, in the manifest, a type of mapping of the multimedia content to said whole spatial object; defining, in the manifest, a point of reference defining a center point or origin of said whole spatial object, in an adaptation set of reference amongst said plurality of adaptation sets; associating, in the manifest, depth information indicating a position of at least one spatial object between an eye of a user and a background of the multimedia content as a single value; [[and]] whereby the depth information is provided for each respective adaptation set of the plurality of adaptation sets, for rendering the spatial object in front of the background of the multimedia content, wherein each adaptation set is associated with a cell of a grid that spatially divides the multimedia content; and wherein the adaptation set of reference corresponds to an adaptation set associated with a whole grid of the spatial object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456